Appeal by the defendant from an order of the Supreme Court, Rings County (Marrus, J.), dated June 26, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the Supreme Court’s determination to designate the defendant a level three sex offender (see People v Fisher, 36 AD3d 880 [2007]; *892People v Inghilleri, 21 AD3d 404 [2005]; People v Guaman, 8 AD3d 545 [2004]). There is no merit to the defendant’s contention that he was entitled to a downward departure from this risk level (see People v Fareira, 80 AD3d 589 [2011]; People v Burgess, 80 AD3d 589 [2011]; People v Gonzalez, 48 AD3d 284 [2008]; People v Warren, 42 AD3d 593 [2007]; People v Fortin, 29 AD3d 765 [2006]; see also People v Iorio, 74 AD3d 1306 [2010]; People v Miller, 48 AD3d 774 [2008]). Dillon, J.P., Balkin, Belen and Sgroi, JJ., concur.